Citation Nr: 0618305	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical nerve 
damage with decreased strength of both arms, including as a 
residual of in-service explosive impact during combat.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right hip 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left hip 
disability.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for tinea pedis and 
onychomycosis of both feet, including as a residual of 
exposure to the herbicide Agent Orange.

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for right carpal 
tunnel syndrome (CTS), as secondary to the service-connected 
residuals of shell fragment wound (SFW) to the left forearm 
with retained foreign body (RFB).

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for left CTS, as 
secondary to the service-connected residuals of SFW to the 
left forearm with RFB.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  Service personnel records reflect that the veteran was 
awarded the Purple Heart medal, Bronze Star medal with "V" 
for valour, and the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in April 2006.  A transcript of the hearing is 
associated with the claims file.

In February 2004, before the Board promulgated a decision on 
the issue of service connection for degenerative disc disease 
of the lumbar spine with history of contusion and scars, and 
on entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU), the RO granted both 
claims.  The lower back disability was evaluated as 20 
percent disabling, effective January 14, 2002.  The veteran 
did not timely appeal the evaluation assigned or the 
effective date assigned to either the grant of service 
connection or TDIU.  As the benefits sought on appeal, 
service connection for degenerative disc disease of the 
lumbar spine with history of contusion and scars, and 
entitlement to TDIU, have been fully resolved in the 
veteran's favor, the claims on appeal to the Board have been 
rendered moot and there is no longer a question or 
controversy remaining with respect to these claims.

In April 2006, before the Board promulgated a decision on the 
issues of increased evaluations for the service-connected 
PTSD and tender, unsightly scar of the left forearm, the 
veteran testified before the undersigned Acting Veterans Law 
Judge that he wished to withdraw his claim as to these 
issues.  The veteran and his representative further 
articulated the withdrawal of these issues in a written 
statement submitted at the hearing.  As the veteran has 
withdrawn his appeal as to these issues, there remains no 
allegation of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review these issues.

In the April 2006 hearing, the veteran and his representative 
articulated their intention to claim earlier effective dates 
for the grant of the 70 percent evaluation assigned for PTSD 
in a February 2004 rating decision, and for the 10 percent 
evaluation awarded the tender, unsightly scar of the left 
forearm that was assigned at the time of initial service 
connection in a June 1998 rating decision.  The Board notes 
that the issue of the effective date assigned for the grant 
of entitlement to TDIU may also be impacted by these claims.  

Also during the April 2006 hearing, the veteran and his 
representative claimed entitlement to service connection for 
bilateral pes planus.

These claims are referred to the RO for appropriate action 
and adjudication.

The issues of service connection for cervical nerve damage 
with decreased strength of both arms, including as a residual 
of inservice explosive impact during combat; right and left 
hip disabilities; tinea pedis and onychomycosis of both feet, 
including as a residual of exposure to the herbicide Agent 
Orange; and right and left CTS as secondary to the service 
connected residuals SFW to the left forearm with RFB 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for a bilateral hip condition.  The RO notified 
the veteran of this decision and of his procedural and 
appellate rights in a letter dated in the same month.

2.  The veteran submitted a notice of disagreement as to this 
issue in October 1997, and the RO issued a statement of the 
case in the same month.

3.  The veteran timely perfected his appeal in November 1997 
as to the issue of service connection for a bilateral hip 
condition; however, he withdrew his appeal in February 1999.

4.  Since April 1997, the veteran has submitted evidence that 
is new and material as to the issue of service connection for 
a bilateral hip disability in that it was not previously of 
record and related to an unestablished fact-here the 
inservice incurrence of an injury and potential nexus of 
current disability to active service-such that this evidence 
creates a reasonable possibility of substantiating the 
veteran's claim.

5.  In a June 1998 rating decision, the RO denied service 
connection for tinea pedis and onychomycosis of bilateral 
feet and bilateral CTS, as secondary to the service-connected 
residuals of SFW in the left forearm with RFB.  The veteran 
did not appeal this rating decision.

6.  Since June 1998, the veteran has submitted evidence that 
is new and material as to the issues of service connection 
for a tinea pedis and onychomycosis of bilateral feet and 
bilateral CTS, as secondary to the service connected 
residuals of SFW in the left forearm with RFB in that it was 
not previously of record and related to an unestablished 
fact-here the inservice incurrence of an injury and disease, 
and potential nexus of current disability to active service-
such that this evidence creates a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying entitlement to 
service connection for a bilateral hip condition is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2005).

2.  Evidence received to reopen the claim of entitlement to 
service connection for a bilateral hip condition is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(effective from August 29, 2001).

3.  The June 1998 rating decision denying entitlement to 
service connection for tinea pedis and onychomycosis of 
bilateral feet, and bilateral CTS, as secondary to the 
service-connected residuals of SFW to the left forearm with 
RFB, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.160(d), 20.302(a) (2005).

4.  Evidence received to reopen the claims of entitlement to 
service connection for tinea pedis and onychomycosis of 
bilateral feet, and bilateral CTS, as secondary to the 
service-connected residuals of SFW to the left forearm with 
RFB, is new and material and the claims are reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (effective from August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The Board has considered the 
veteran's claims with respect to the VCAA.  Given the 
favorable outcome to reopen the claims, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Nevertheless, additional notice of the five elements of a 
service-connection claim was not provided as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as his claims are reopened and 
remanded for further development.  Thus, on remand, the 
veteran must be given specific notice with respect to the 
elements of a basic service-connection claim and the RO must 
fully advise the veteran of his rights and responsibilities 
under the VCAA with respect to any downstream issues that may 
arise as a result of the grant of benefits accomplished in 
this decision.  

II.  New and Material Evidence

In January 2002, the veteran's representative filed a 
statement indicating that the veteran wished to pursue claims 
for, among other issues, service connection for a bilateral 
hip condition, tinea pedis and onychomycosis of both feet, 
and left CTS, as secondary to the service-connected SFW 
residuals of the left forearm with RFB.  The veteran has thus 
filed a claim to reopen the previously denied claims as 
articulated in April 1997 and June 1998 rating decisions.

The issue of service connection for CTS appears to have been 
discussed in the June 1998 rating decision as a bilateral 
condition, following from a December 1997 VA examination 
report that diagnosed CTS in both right and left wrists.  
Hence, even though the veteran claimed CTS in the left upper 
extremity in his January 2002 claim, the RO continued to 
treat the claim as one for a bilateral condition in its 
January 2003 rating decision declining to reopen the claim.  
In the February 2003 statement of the case, the RO identified 
two issues, right CTS and left CTS, both as secondary to the 
service-connected SFW in the left forearm with RFB.  The 
veteran perfected his appeal in May 2003, checking block 9A 
indicating that he wished to appeal all issues as identified 
on the statement of the case.  The Board thus accepts the 
claim for CTS as a claim for a bilateral condition.

In an April 1997 rating decision, the RO denied entitlement 
to service connection for a bilateral hip condition.  In 
arriving at this decision, the RO reviewed service medical 
evidence and noted that while VA examination conducted in May 
1970 revealed findings of scars in the right lower abdominal 
area, the scars were superficial and were not associated with 
any hip disability.  Service medical records were absent 
complaints of or treatment for a hip condition.  However, 
private medical evidence showed that the veteran had 
sustained a post-service work-related injury, treatment for 
which revealed degenerative changes and avascular necrosis of 
the left hip with lesions in the right hip requiring core 
decompression of both femoral heads.  This was accomplished 
in November 1988, and the diagnosis was then avascular 
necrosis.  The medical evidence did not otherwise establish 
an etiological connection between the veteran's active 
service and his bilateral hip condition.  The RO therefore 
found that service connection was not appropriate for the 
condition, which had been diagnosed many years after 
discharge from active service.

Based on reasoning similar to that explained in the April 
1997 rating decision, the RO denied service connection for 
tinea pedis and onychomycosis of bilateral feet in a June 
1998 rating decision.  The RO observed that while the medical 
evidence showed that the veteran had been diagnosed with both 
tinea pedis and onychomycosis of both feet, service medical 
records did not show complaints of or treatment for either 
condition during active service and the medical evidence did 
not otherwise reflect an opinion linking the current 
condition to active service.  The RO further observed that 
neither condition was a condition for which presumptive 
service-connected was provided in cases of exposure to the 
herbicide Agent Orange.  The RO therefore found that service 
connection was not appropriate for tinea pedis or 
onychomycosis of both feet.

The June 1998 rating decision also denied service connection 
for bilateral CTS, as secondary to SFW of the left forearm 
with RFB.  The RO's reasoning was based on a December 1997 VA 
examination report which diagnosed CTS in both right and left 
wrists, but could not support a finding that the CTS was the 
result of the service-connected SFW residuals in the left 
forearm.  The RO therefore found that secondary service 
connection was not appropriate for bilateral CTS.

The veteran submitted a notice of disagreement to the April 
1997 rating decision in October 1997 and, accordingly, the RO 
issued a statement of the case in the same month.  The 
veteran timely perfected his appeal with the submission of a 
substantive appeal in December 1997.  However, in February 
1999, he withdrew this appeal.  The veteran did not appeal 
the June 1998 rating decision.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2005).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302 (2005).  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1103 (2005).

The Court of Appeals for Veterans Claims (CAVC) has held VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
April 1997 and June 1998 rating decisions are the last final 
disallowances of these claims. 

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156(a) effective from August 29, 
2001).  If the claim is reopened, the VA must determine 
whether VA's duty to assist has been fulfilled.  See Elkins 
v. West, 12 Vet. App. 209 (1999).  Where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (effective from August 29, 2001).

Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§ 3.156(A) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran and his representative filed the claim seeking 
to reopen these previously denied claims in January 2002, 
these new regulations apply.

Since the April 1997 and June 1998 rating decisions, the 
veteran has submitted service personnel documents including 
the citation for his Bronze Star medal with "V" for valour 
and schematics for the armored personnel carrier (APC) the 
veteran was in at the time he was wounded in combat in 
Vietnam.  In addition, he has submitted his statements and 
sworn testimony before the undersigned Acting Veteran's Law 
Judge in April 2006.  This evidence was not of record at the 
time of the April 1997 and June 1998 rating decisions.

Moreover, the evidence is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denials he seeks to reopen.  Rather, this evidence provides 
further details of the circumstances of the veteran's 
service, including his tour in Vietnam, in which he lived and 
worked in combat conditions, and for which he was awarded the 
Purple Heart medal, the Bronze Star medal with "V" for 
valour, and the Combat Infantryman Badge.  The citation, 
schematics of the APC, and the veteran's testimony provided 
specific details of the circumstances in which he sustained 
injury in combat against the enemy-including details of his 
movements during the firefight, construction of the APC, and 
the location in the APC where the veteran was situated at the 
time of the explosive impact during which he fell.  Although 
the veteran's participation in combat is reflected on his DD 
Form 214, which shows his combat decorations and was of 
record at the time of the previous denials, details of his 
service were not fully known until this evidence was 
received.  

The Board finds the veteran's testimony to be highly 
credible.  This testimony, and the details given in the 
citation reflect actions in combat that support the veteran's 
arguments that the injuries he sustained could very well have 
resulted in or contributed to the disabilities now manifested 
in his bilateral hips and bilateral upper extremities.  In 
addition, given the veteran's participation in combat, the 
Board finds that his statements and testimony as to the 
injuries and skin conditions he sustained while in combat in 
Vietnam are consistent with the circumstances, conditions, 
and hardships of this service and therefore, the Board 
accepts these statements and testimony as proof that such 
injuries and skin condition did occur, notwithstanding they 
are not reflected in his service medical records.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2005).  Finally, the 
Board notes that exposure to the herbicide Agent Orange may 
be presumed given the veteran's time and place of service in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

Hence, the details of his service, the circumstances of his 
injury as outlined in his testimony and the citation, and his 
testimony as to the skin conditions he sustained during his 
service in Vietnam provide a reasonable possibility of 
substantiating his claims.  The Board thus finds the evidence 
to be both new and material.  As such, the claims are 
reopened.

However, while the Board accepts the newly submitted evidence 
as establishing the veteran did sustain skin condition and 
in-service injury such as could cause or contribute to his 
currently manifested bilateral hip condition and bilateral 
CTS, and skin condition such as may be currently manifested, 
the Board notes that private medical evidence shows that the 
veteran sustained several post-service injuries for which he 
required treatment for various musculoskeletal complaints 
including his hips, spine, and upper extremities.  In 
addition, he has been diagnosed with other skin conditions 
involving his feet, including lichen simplex.  Therefore, 
further development is required to determine the precise 
nature, extent, and etiology of the claimed conditions.




ORDER

New and material evidence being submitted, the claim for 
service connection for a right hip disability is reopened.  
To that extent only, the claim is granted.

New and material evidence being submitted, the claim for 
service connection for a left hip disability is reopened.  To 
that extent only, the claim is granted.

New and material evidence being submitted, the claim for 
service connection for tinea pedis and oncyomychosis of 
bilateral feet is reopened.  To that extent only, the claim 
is granted.

New and material evidence being submitted, the claim for 
service connection for right CTS, as secondary to SFW of the 
left forearm with RFB is reopened.  To that extent only, the 
claim is granted.

New and material evidence being submitted, the claim for 
service connection for left CTS, as secondary to SFW of the 
left forearm with RFB is reopened.  To that extent only, the 
claim is granted.


REMAND

In the present case, the veteran argues that the in-service 
circumstances in which he sustained SFW to his left forearm, 
injury to his lower back, and scarring in the right abdominal 
region-conditions for which is he now service-connected-
were, in fact, a series of events that transpired during the 
midst of a firefight in which his company was engaged in 
combat with the enemy in Vietnam.

The veteran's actions during this firefight were described in 
a citation for the Bronze Star medal with "V" for valour, 
and in the veteran's testimony before the undersigned Acting 
Veterans Law Judge.   According to the citation, the veteran 
left the driver's hatch of his APC to take ammunition to his 
troops.  He also repaired a jammed gun and reset the barrel 
of another, adjusting the headspace to allow accurate fire.  
In these actions, the citation describes, the veteran acted 
with disregard for the intense volume of hostile fire 
directed toward his own APC.  According to the 
representative's explanation and the schematics of the APC 
furnished at the hearing, both the driver and the gunner of 
an APC had hatches leading to the outside of the APC from the 
roof of the interior of the vehicle.  A .50 calibre machine 
gun was mounted on the outside of the vehicle and, in order 
to fire the weapon the gunner had to situate himself half in 
and half out of the vehicle.  The veteran's testimony is 
that, in addition to the actions described in the citation, 
he was in the act of following orders to move his APC out of 
the line of fire, when an RPG detonated in front of his APC.  
He was hit with shrapnel, including in the left forearm, and 
the force of the impact threw him through the hatch opening 
to the floor of his APC.  In falling, he struck various parts 
of his body against the APC, including the hatch, pole, and 
interior, sustaining injury to his neck, back, and hips.  
Yet, despite his injuries, he persisted in getting his APC, 
and another that was disabled, out of the line of fire.

As explained above in the decision reopening the previously 
denied claims for service connection for bilateral hip 
disabilities and bilateral CTS, as secondary to SFW to the 
left forearm with RFB, the Board accepts the veteran's 
version of these events, in keeping with 38 U.S.C.A. § 1154 
(West 2002 & Supp. 2005).  

The veteran and his representative argue that the above-
described injury is, in part, analogous to a whiplash injury, 
and that such injury could be the cause of, or could have 
contributed to, the veteran's presently manifested cervical 
spine condition with neurological damage and decreased 
strength in the veteran's upper extremities.  In addition, 
the veteran and his representative argue that such injuries 
caused or contributed to his presently manifested bilateral 
hip disabilities, and the bilateral CTS claimed as secondary 
to the SFW of the left forearm with RFB.

Concerning the claimed tinea pedis and onychomycosis, the 
veteran and his representative argue that the condition 
manifested itself while the veteran was still in service, 
either as a consequence of his service in the jungle of 
Vietnam or as a result of exposure to the herbicide Agent 
Orange, and has been manifested, intermittently, since then.  

Notwithstanding the in-service injuries the veteran sustained 
in combat, the Board observes that private medical evidence 
reflects that the veteran sustained several injuries post-
service, as a result of his civilian occupation, and that he 
received workman's compensation for at least one of these 
injuries.  These injuries include, but are not limited to, 
injury to the left hand in 1984, injury to the left hip in 
1988, diagnosis of CTS in 1995, and a fall in 1996 with 
injury to the back, neck, and right hip.  Nonetheless, the 
Board observes that these records also show that the veteran 
had conditions that may have pre-existed the work-related 
injuries.  For example, clinical tests conducted in 
conjunction with treatment for the 1988 work-related injury 
revealed degenerative changes and avascular necrosis in the 
left hip and lesions in the right hip.  Clinical tests 
conducted in treatment for the 1996 work-related injury 
revealed pre-existing multi-level degenerative disease in the 
spine.  

The Board notes that the veteran has applied for disability 
benefits from the Social Security Administration (SSA) and is 
receiving disability retirement benefits from his employer, 
the U.S. Railroad Retirement Board.  The RO notified the 
veteran in July 2005 that its initial request for records 
from the U.S. Department of Labor for records concerning the 
veteran's workmen's compensation claims had been 
unsuccessful.  The RO indicated that it would make further 
attempts to obtain the records if the veteran could show 
reasons why the evidence was relevant.  Because the Board has 
reopened the veteran's claims, the evidence is now relevant.  
The Board finds that it would be helpful for the RO to obtain 
these records, the decisions finding the veteran eligible for 
SSA disability benefits, if applicable, and for retirement 
disability benefits from his employer.  After all additional 
are obtained and associated with the claims file, the veteran 
should be afforded a VA examination to determine the nature, 
extent, and likely etiology of his claimed conditions-to 
include review and analysis of the claims file, including 
this newly requested evidence.  See 38 C.F.R. § 3.159(c)(4) 
(2005).



Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain any and all records of 
treatment accorded the veteran at the VA 
Medical Center (VAMC) in Salem, Virginia, 
that are not already of record.

2.  Determine if the veteran is receiving 
disability benefits from SSA.  If so, 
request a copy of the determination that 
found him to be disabled and a copy of any 
and all medical evidence used in that 
determination.

3.  Obtain any and all records of 
treatment accorded the veteran by his 
employer, the Norfolk Southern 
Corporation, from 1973 to 1997.  Request a 
search of any retired or stored records.

If necessary, have the veteran clarify the 
time and place of his service with the 
railroad.  Complete any and all follow-up 
actions referred by the railroad.  
Negative responses must be recorded.

4.  Obtain any and all records concerning 
the veteran's claims for Workmen's 
Compensation for injuries sustained while 
working for the railroad, including but 
not limited to, requesting records of the 
U.S. Department of Labor.  Request a 
search of any retired or stored records.  
Complete any and all follow-up actions 
referred.  Negative responses must be 
recorded.

5.  Request a copy of the determination 
that found the veteran to be eligible for 
disability retirement from the U.S. 
Railroad Retirement Board, and a copy of 
any and all medical evidence used in that 
determination.  Request a search of any 
retired or stored records.  Complete any 
and all follow-up actions referred by the  
Retirement Board.  Negative responses must 
be recorded.

6.  Following completion of #1-5 above, 
make arrangements for the veteran to be 
afforded examinations by the appropriate 
specialists to determine the nature, 
extent, and etiology of any manifested 
cervical spine disorder with neurological 
damage and manifestations of weakness in 
the upper extremities, bilateral hip 
disabilities, CTS, and skin conditions of 
both feet.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's testimony before 
the undersigned Acting Veterans Law Judge, 
the citation and schematic of the APC, and 
a copy of this decision and remand, must 
be sent to the examiner(s) for review.  
The examiner(s) should summarize the 
medical history, including the onset and 
course of the claimed cervical spine and 
upper extremity, bilateral hip, and right 
and left wrist disabilities, and skin 
condition of the feet; describe any 
current symptoms and manifestations 
attributed to the claimed cervical spine 
and upper extremity, bilateral hip, and 
right and left wrist disabilities, and 
skin condition of the feet; provide 
diagnoses for any and all cervical spine, 
upper extremity, bilateral hip, left and 
right wrist, and skin pathology 
identified.

The examiner(s) are asked to provide 
opinions for the following questions:

(1)	Is it as likely as not that any 
manifested cervical spine and upper 
extremity disabilities or bilateral hip 
disabilities are in whole or in part 
the result of the veteran's in-service 
injuries, including injuries sustained 
during a fall through the hatch of his 
APC as the result of explosive impact 
during combat, or 
(2)	In the alternative, is it as 
likely as not that the veteran's 
manifested cervical spine and upper 
extremity disabilities or bilateral hip 
disabilities are in any way the result 
of his active service or any incident 
thereof?
(3)	Is it as likely as not that any 
manifested skin condition of the feet, 
to include tinea pedis and 
onychomycosis, is the result of the 
veteran's active service or any 
incident thereof, including as a result 
of exposure to the herbicide Agent 
Orange?
(4)	Is it as likely as not that any 
manifested right or left CTS is the 
result of the service connected SFW of 
the left forearm with RFB, or
(5)	In the alternative, is it as 
likely as not that any manifested right 
or left CTS is in whole or in part the 
result of the veteran's active service, 
or any incident thereof, including his 
in-service injuries, to include 
injuries sustained during a fall 
through the hatch of his APC as the 
result of explosive impact during 
combat.

The examiners are asked to provide a 
complete rationale for their opinions and, 
if an opinion cannot be made, to so state. 

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for cervical nerve damage with decreased 
strength of both arms, including as a 
residual of inservice explosive impact 
during combat, right and left hip 
disabilities, tinea pedis and 
onychomycosis of both feet, including as a 
result of exposure to the herbicide Agent 
Orange, and for right and left CTS, 
including as secondary to the service 
connected residuals of SFW to the left 
forearm with RFB, with application of all 
appropriate laws and regulations, 
including consideration of Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc), if 
applicable, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remands adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


